DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the hook portion having clips and further requires clip portions receiving corresponding clips and it is not clear if “clip portions” are required to be a separate part/member or just a receptacle or if the clip portions are part of the claimed clips.  Appropriate correction is required.
Claim 10 recites “maintains accessibility of an inventory bin” and it is not clear what is required to meet this limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Paik et al. (US 10,708,025).
Regarding claim 1, Paik et al. (hereafter “D1”) discloses an elastic strap (s1/s2) anchor assembly (buckle having first/second connector members 100/200) comprising: a hook portion (200) that includes a plurality of hooks (220), and a plurality of clips (resilient piece 231 comprises locking protrusion 230 and as seen in figure 5B comprises at least two clips), a cover portion (100) that includes a plurality of elastic grips (at channel 140 receiving strap), and a plurality of clip portions (at first locking protrusion 130 and adjacent members receiving 230 – figure 3) configured to receive the corresponding plurality of clips (col. 7, lines 25-32); and an elastic strap (string 233 – figure 7) securely disposed between the hook portion and the cover portion.
Regarding claims 2-3, D1 discloses wherein a plurality of guide posts (not indexed – at ends of 200 adjacent 240 – figure 3) are configured to align the elastic strap between the hook portion and the cover portion.
Regarding claim 4, D1 discloses wherein tension between the hook portion and the cover portion (connection between 100 and 200 secures strap 233 in place on vest device 300) produces a secure hold of the elastic strap.
Regarding claims 5-6, D1 discloses wherein the tension on the elastic strap (233) is increased by a plurality of elastic grips (at least grip of strap and aperture 232 - tension increased when strap is pulled – col. 7, line 65 – col. 8, line 4).
Regarding claim 7, D1 discloses wherein the hook portion (200) includes a plurality of flexing holes (below/behind hooks 200 – figure 3) to increase the flexibility of the hook portion.
Regarding claims 8-9, the device of D1 is inherently able to laid upon a mobile or stationary storage rack thereby meeting the limitations.
Regarding claim 10, as best understood, D1 discloses device able to be placed on a storage rack without interfering with a bin or picker.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631